Opinión concurrente del
Juez Asociado, Señor Negrón García.
San Juan, Puerto Rico, a 22 de enero de 1976
El mareo conceptual que inspiró la redacción de nuestra legislación sobre adopción es el siguiente:
“En términos generales, esta legislación que proponemos se acerca más a los conceptos modernos de adopción en todos los países que sienten preocupación por estas instituciones en nues-tro Código Civil. Los proyectos consagrarían, entre otros, la esencia misma de la filosofía moderna de la adopción ....
Esta legislación que nosotros proponemos establece igualdad de derechos y deberes entre el hijo adoptado y los hijos bio-lógicos. Establece que no deben establecerse o señalarse diferen-cias de clase alguna entre hijos adoptivos y los hijos biológicos.
El propósito de la adopción, tal como lo entiende la Comi-sión, es proveer, es dar padres a niños que no los tienen, o cuyos *561padres no los quieren, o no los pueden atender debidamente'. En estos casos, los padres adoptivos pasan a ser los sustitutos de los padres biológicos.
La Comisión entiende también, que la adopción no es un acto de caridad hacia los hijos menos afortunados. La Comisión entiende que la adopción es una institución de carácter esencial-mente social que debe mejorarse en nuestros estatutos.” (Én-fasis nuestro.) Diario de Sesiones, Vol. II, Tomo II, pág. 1291.
El debate legislativo precisó claramente la participa-ción de la agencia de Bienestar Público y los tribunales res-pecto al enfoque casuístico que había de prevalecer:
“Si por el contrario, la Legislatura adopta la teoría de fijar un número de reglas, impidiendo la adopción, estaría, a mi juicio, tratando de cubrir toda la gama y la variedad de casos que se dan con reglas generales que necesariamente tendrían que cometerse injusticias en casos particulares [sic].
El proyecto en su totalidad está inspirado en la teoría que expuse antes, de que no es la Legislatura la que de antemano va imponer [sie] esas trabas, sino que son la corte y la agencia de Bienestar Público las que van a imponer esas trabas en el caso particular que se trata.
Nosotros entendemos que esos casos debe [sic] quedar libre el tribunal y debe quedar libre la agencia para que, después de un estudio detenido de cada caso, determine si debe o no proceder la adopción. Pero que en la ley, no debe existir esa limitación, de acuerdo con la doctrina general de delegación en estas cues-tiones que no pueden estar sujetas a reglas generales, sino que la justicia individualizada es la que debe prevalecer en estas materias.” (Énfasis nuestro.) Ob. cit., pág. 1464.
Lo expuesto me convence que los elementos de estabilidad, seguridad y certeza que debe caracterizar nuestra jurispru-dencia, válido y extensivo a otras áreas del derecho, no pueden ser fundamentos en casos de adopción. La maternidad espiritual que la peticionaria ha engendrado con el cuidado, amor y educación que durante varios años ha dispensado a la niña protagonista de este recurso, y que intenta consolidar *562jurídicamente, no puede ser a expensas de una interpretación que exija un matrimonio donde no lo hay, como tampoco de que la niña sea privada de la paternidad natural, aunque ésta sea imperfecta. Tal interpretación choca con el espíritu de la ley y nuestra misión de hacer justicia, a la par que plan-tea serias interrogantes sobre posible discrimen constitucio-nal por razón de nacimiento. Art. II, Sec. 1 Constitución.